Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 6, 7, 12, 13, 18 are objected to because of the following informalities: 
	Claim 1. Line 9, “2n” should be—2n -- (see applicant’s specification [0018], [0377] 2n*k)
	Claim 1, line 10, “the information for the first buffer size is related with the n” should be “ the n is a value related with the information for the first buffer size--
	Claim 6, line 2, “2m” should be –2m—
	Claim 6, line 3, “the information for the second buffer size is related with the m” should be “the m is a value related with the information for the second buffer size--
	Claim 7, Line 9, “2n” should be—2n --  
Claim 7, line 10, “the information for the first buffer size is related with the n” should be “ the n is a value related with the information for the first buffer size--
	Claim 12, line 2, “2m” should be –2m—
	Claim 12, line 3, “the information for the second buffer size is related with the m” should be “the m is a value related with the information for the second buffer size--
Claim 13. Line 8, “2n” should be—2n --  
Claim 13, line 9, “the information for the first buffer size is related with the n” should be “the n is a value related with the information for the first buffer size--
	Claim 18, line 2, “2m” should be –2m—
	Claim 18, line 3, “the information for the second buffer size is related with the m” should be “the m is a value related with the information for the second buffer size--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
3. Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11070097B2 ( Hereinafter “Park”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of Park anticipate the instant claims of current application.
Instant Claims
Claims of U.S. Patent No. US11070097B2
1. A wireless power receiver device, comprising:
a power pickup circuit configured to receive a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
a communication/control circuit configured to receive, from the wireless power transmitter device, information for a first buffer size,
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and wherein the information for the first buffer size is related with the n.

1. A wireless power receiver device, comprising:
a power pickup circuit configured to receive a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
a communication/control circuit configured to receive, from the wireless power transmission device, information for a first buffer size
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and
wherein the information for the first buffer size is the n (note: The limitation “the information for the first buffer size is n “of Park anticipated the limitation “the information for the first buffer size is related with the n” of the current claim)

2. The wireless power receiver device of claim 1, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.
2. The wireless power receiver device of claim 1, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.
3. The wireless power receiver device of claim 1, wherein the information for the first buffer size is received in a negotiation phase.
3. The wireless power receiver device of claim 1, wherein the information for the first buffer size is received in a negotiation phase.
4. The wireless power receiver device of claim 1, wherein the communication/control circuit is further configured to transmit, to the wireless power transmitter device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power transmitter device to receive a second data transfer stream.
4. The wireless power receiver device of claim 1, wherein the communication/control circuit is further configured to transmit, to the wireless power transmitter device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power transmitter device to receive a second data transfer stream.
5. The wireless power receiver device of claim 4, wherein the information for the second buffer size is transmitted with being included in a configuration packet of the wireless power receiver device.
5. The wireless power receiver device of claim 4, wherein the information for the second buffer size is transmitted with being included in a configuration packet of the wireless power receiver device.
6. The wireless power receiver device of claim 4, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and
wherein the information for the second buffer size is related with the m.
6. The wireless power receiver device of claim 4, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and wherein the information for the second buffer size is the m.
7. A wireless power transmitter device, comprising:
a power conversion circuit configured to transmit a wireless power generated based on magnetic coupling to a wireless power receiver device in a power transfer phase; and
a communication/control circuit configured to transmit, to the wireless power receiver device, information for a first buffer size,
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and
wherein the information for the first buffer size is related with the n.
7. A wireless power transmitter device, comprising:
a power conversion circuit configured to transmit a wireless power generated based on magnetic coupling to a wireless power receiver device in a power transfer phase;
and a communication/control circuit configured to transmit, to the wireless power receiver device, information for a first buffer size,
wherein the information for the first buffer size informs informing a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and
wherein the information for the first buffer size is the n.
8. The wireless power transmitter device of claim 7, wherein the information for the first buffer size is transmitted by being included in a capability packet of the wireless power transmitter device.
8. The wireless power transmitter device of claim 7, wherein the information for the first buffer size is transmitted by being included in a capability packet of the wireless power transmitter device.
9. The wireless power transmitter device of claim 7, wherein the information for the first buffer size is transmitted in a negotiation phase.
wherein the information for the first buffer size is transmitted in a negotiation phase.
10. The wireless power transmitter device of claim 7, wherein the communication/control circuit is further configured to receive, from the wireless power receiver device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power receiver device to receive a second data transfer stream.

10. The wireless power transmitter device of claim 7, wherein the communication/control circuit is further configured to receive, from the wireless power receiver device, information for a second buffer size, wherein the information for the second buffer size informs a size of a second buffer for the wireless power receiver device to receive a second data transfer stream.
11. The wireless power transmitter device of claim 10, wherein the information for the second buffer size is received with being included in a configuration packet of the wireless power receiver device.
11. The wireless power transmitter device of claim 10, wherein the information for the second buffer size is received with being included in a configuration packet of the wireless power receiver device.
12. The wireless power transmitter device of claim 10, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and
wherein the information for the second buffer size is related with the m.
12. The wireless power transmitter device of claim 10, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and wherein the information for the second buffer size is the m.
13. A method performed by a wireless power receiver device, the method comprising:
receiving a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
receiving, from the wireless power receiver device, information for a first buffer size,
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and
wherein the information for the first buffer size is related with the n.
13. A method performed by a wireless power receiver device, the method comprising:
 receiving a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
receiving, from the wireless power receiver device, information for a first buffer size,
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, and 
wherein the information for the first buffer size is the n.
14. The method of claim 13, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.
14. The method of claim 13, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.
15. The method of claim 13, wherein the information for the first buffer size is received in a negotiation phase.
15. The method of claim 13, wherein the information for the first buffer size is received in a negotiation phase.
16. The method of claim 13, further comprising:
transmitting, to the wireless power transmitter device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power transmitter device to receive a second data transfer stream.
16. The method of claim 13, further comprising:
transmitting, to the wireless power transmitter device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power transmitter device to receive a second data transfer stream.
17. The method of claim 16, wherein the information for the second buffer size is transmitted with being included in a configuration packet of the wireless power receiver device.
17. The method of claim 16, wherein the information for the second buffer size is transmitted with being included in a configuration packet of the wireless power receiver device.
18. The method of claim 16, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and
wherein the information for the second buffer size is related with the m.
18. The method of claim 16, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k′ and 2m, and
wherein the information for the second buffer size is the m.




Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalhan (US20170251487A1) teaches about data buffer size.
Hong (US20130039180A1) teaches about transfer information about data buffer size.
Lee (US20120329405A1) teaches about data transmission between two power transfer device.
Jung (US20160294451A1) teaches about determining a size of data in a buffer of a reception device
Damnjanovic (US20100093386A1) teaches about sends a first message with power headroom and/or buffer size information for system access.
Hernandez (US7564810B2) teaches about minimum buffer size threshold.

Dei (US 20070177719 A1) teaches a unit of the encoded data transmitted by interleaving the unit or providing a time difference for the unit can is received, and a buffer size determined by at least one of: (a) a predetermined receive buffer size; (b) a buffer size notified by the call connection processing; (c) a buffer size calculated based on a predetermined content distribution rate and information on a time difference or interleave setting.
Jang (US8452902B2) teaches transmitting a bit string comprising an N bit first bit string and an M bit second bit string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
        /PINPING SUN/Primary Examiner, Art Unit 2836